DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant is advised that should claims 16-23 be found allowable, claims 8-15 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). 
Priority
The following claimed benefit is acknowledged: the instant application, filed 09/30/2020 claims foreign priority to FR 1911345, filed 10/11/2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/30/2020, 08/26/2021, 10/12/2021, and 06/23/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 5-7, 13-15, and 21-23 objected to because of the following informalities:  
A. In claim 5 line 7, “a masking operation” should read “the masking operation” instead. Claims 13 and 21 recite a similar limitation and are objected to for the same reason. Claims 6-7 inherit the same deficiency as claim 5 by reason of dependence. Claims 14-15 inherit the same deficiency as claim 13 by reason of dependence. Claims 22-23 inherit the same deficiency as claim 21 by reason of dependence. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “A circuit configured to: determine a sign indicator bit of an unmasked binary datum, the determination including the circuit configured to: process a masked binary datum representing the unmasked binary datum masked with a masking operation, without any processing of the unmasked binary datum itself”. These limitations are unclear because claim 8 is an apparatus/machine claim, and a machine is a concrete thing, consisting of parts, or of certain devices and combination of devices (MPEP 2106.03). However, the claim does not recite any components of the claimed circuit. For purposes of examination, the circuit is interpreted as comprising components configured to perform the determining including the processing. Claims 9-15 inherit the same deficiency as claim 8 by reason of dependence.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Under the Alice Framework Step 1, Claims 1-7 recite a series of steps and, therefore, is a process. Claims 8-15 recite a circuit and, therefore, is a machine. Claims 16-23 recite a processor and, therefore, is a machine.
Under the Alice Framework Step 2A prong 1, claim 1 recites “determining a sign indicator bit of an unmasked binary datum, the determining including: processing a masked binary datum representing the unmasked binary datum masked with a masking operation, without any processing of the unmasked binary datum itself”.
The above limitations of determining the sign of an unmasked binary value by processing a masked binary value representing the unmasked binary value amount to processing mathematical relationships/calculations such as evaluating the mathematical relationships in paragraphs [0029, 0041 and 0042] and falls within the “Mathematical Concepts” and “Mental Processes” grouping of abstract ideas. The step of “determining” is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, other than reciting “by a circuit”, nothing in the claim element precludes the steps from practically being performed in the human mind. For example, but for the “by a circuit” language, the claim encompasses manually evaluating the sign of an unmasked data A in paragraph [0029] by processing the binary A_M and MA using the mathematical relationships in paragraph [0041 and 0042] by substituting A_M into B_M and MA into MB using pen and paper. Accordingly, the claim is directed to recite an abstract idea.
Under the Alice Framework step 2A prong 2, the claim recites the following additional element: a circuit. However, the additional element of a circuit was recited at a high-level of generality (i.e., as a generic computer component performing a mathematical operation) such that it amount to no more than mere instructions using a generic computer component. Accordingly, the claim is not integrated into a practical application.
Under the Alice Framework step 2B, claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a circuit was recited at a high-level of generality (i.e., as a generic computer component performing a mathematical operation) such that it amount to no more than mere instructions using a generic computer component. Accordingly, the claim does not amount to significantly more than the abstract idea.
Under the Alice Framework step 2A prong 1, claims 2-7 recite further details of the determining step and further details regarding the unmasked and masked binary data including the masking operation and the sign indicator and falls within the “Mathematical Concepts” and/or “Mental Processes” grouping of abstract ideas. In particular claims 2-7 do not include additional elements that would require further analysis under step 2A prong 2 and step 2B. Accordingly, the claims are directed to recite an abstract idea.
Under the Alice Framework Step 2A prong 1, claim 8 recites “determine a sign indicator bit of an unmasked binary datum, the determination including: process a masked binary datum representing the unmasked binary datum masked with a masking operation, without any processing of the unmasked binary datum itself”.
The above limitations of determining the sign of an unmasked binary value by processing a masked binary value representing the unmasked binary value amount to processing mathematical relationships/calculations such as evaluating the mathematical relationships in paragraphs [0029, 0041 and 0042] and falls within the “Mathematical Concepts” and “Mental Processes” grouping of abstract ideas. The step of “determining” is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, other than reciting “a circuit configured to”, nothing in the claim element precludes the steps from practically being performed in the human mind. For example, but for the “a circuit configured to” language, the claim encompasses manually evaluating the sign of an unmasked data A in paragraph [0029] by processing the binary A_M and MA using the mathematical relationships in paragraph [0041 and 0042] by substituting A_M into B_M and MA into MB using pen and paper. Accordingly, the claim is directed to recite an abstract idea.
Under the Alice Framework step 2A prong 2, the claim recites the following additional element: a circuit configured to. However, the additional element of “a circuit” was recited at a high-level of generality (i.e., as a generic computer component performing a mathematical operation) such that it amount to no more than mere instructions using a generic computer component. Accordingly, the claim is not integrated into a practical application.
Under the Alice Framework step 2B, claim 8 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “a circuit” was recited at a high-level of generality (i.e., as a generic computer component performing a mathematical operation) such that it amount to no more than mere instructions using a generic computer component. Accordingly, the claim does not amount to significantly more than the abstract idea.
Under the Alice Framework step 2A prong 1, claims 9-15 recite further details of the determining step and further details regarding the unmasked and masked binary data including the masking operation and the sign indicator and falls within the “Mathematical Concepts” and/or “Mental Processes” grouping of abstract ideas. In particular claims 10-15 do not include additional elements that would require further analysis under step 2A prong 2 and step 2B. Accordingly, the claims are directed to recite an abstract idea.
Under the Alice Framework step 2A prong 2, claim 9 recites the following additional element: a comparator. However, the additional element of a comparator was recited at a high-level of generality (i.e., as a generic computer component that merely states a circuit and does not limit the mathematical calculations to a particular circuit implementation with specific structure) such that it amounts to no more than mere instructions using a generic computer component. Accordingly, the claim is not integrated into a practical application.
Under the Alice Framework step 2B, claim 9 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a comparator was recited at a high-level of generality (i.e., as a generic computer component that merely states a circuit and does not limit the mathematical calculations to a particular circuit implementation with specific structure) such that it amounts to no more than mere instructions using a generic computer component. Accordingly, the claim does not amount to significantly more than the abstract idea.
Under the Alice Framework Step 2A prong 1, claim 16 recites “determine a sign indicator bit of an unmasked binary datum, the determination including: process a masked binary datum representing the unmasked binary datum masked with a masking operation, without any processing of the unmasked binary datum itself”.
The above limitations of determining the sign of an unmasked binary value by processing a masked binary value representing the unmasked binary value amount to processing mathematical relationships/calculations such as evaluating the mathematical relationships in paragraphs [0029, 0041 and 0042] and falls within the “Mathematical Concepts” and “Mental Processes” grouping of abstract ideas. The step of “determining” is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, other than reciting “a circuit configured to”, nothing in the claim element precludes the steps from practically being performed in the human mind. For example, but for the “a circuit configured” language, the claim encompasses manually evaluating the sign of an unmasked data A in paragraph [0029] by processing the binary A_M and MA using the mathematical relationships in paragraph [0041 and 0042] by substituting A_M into B_M and MA into MB using pen and paper. Accordingly, the claim is directed to recite an abstract idea.
Under the Alice Framework step 2A prong 2, the claim recites the following additional element: a circuit. However, the additional element of a circuit was recited at a high-level of generality (i.e., as a generic computer component performing a mathematical operation and does not limit the mathematical calculations to a particular circuit implementation with specific structure) such that it amount to no more than mere instructions using a generic computer component. Accordingly, the claim is not integrated into a practical application.
Under the Alice Framework step 2B, claim 16 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a circuit was recited at a high-level of generality (i.e., as a generic computer component performing a mathematical operation and does not limit the mathematical calculations to a particular circuit implementation with specific structure) such that it amount to no more than mere instructions using a generic computer component. Accordingly, the claim does not amount to significantly more than the abstract idea.
Under the Alice Framework step 2A prong 1, claims 17-23 recite further details of the determining step and further details regarding the unmasked and masked binary data including the masking operation and the sign indicator and falls within the “Mathematical Concepts” and/or “Mental Processes” grouping of abstract ideas. In particular claims 18-23 do not include additional elements that would require further analysis under step 2A prong 2 and step 2B. Accordingly, the claims are directed to recite an abstract idea.
Under the Alice Framework step 2A prong 2, claim 17 recites the following additional element: a comparator. However, the additional element of a comparator was recited at a high-level of generality (i.e., as a generic computer component that merely states a circuit and does not limit the mathematical calculations to a particular circuit implementation with specific structure) such that it amounts to no more than mere instructions using a generic computer component. Accordingly, the claim is not integrated into a practical application.
Under the Alice Framework step 2B, claim 17 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a comparator was recited at a high-level of generality (i.e., as a generic computer component that merely states a circuit and does not limit the mathematical calculations to a particular circuit implementation with specific structure) such that it amounts to no more than mere instructions using a generic computer component. Accordingly, the claim does not amount to significantly more than the abstract idea.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 8-10, 12, 16-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gama et al. (WO 2019/046651 A2), hereinafter Gama.
Regarding claim 16, Gama teaches a processor comprising (Fig. 15 processor – computer 1501): 
a circuit configured to (Fig. 10): 
	determine a sign indicator bit of an unmasked binary datum, the determination
including the circuit configured to (paragraph [0247] sign indicator bit – sign; unmasked binary datum – x):
process a masked binary datum representing the unmasked binary datum masked with a masking operation, without any processing of the unmasked binary datum itself (paragraph [0247] masked binary datum  - a; masking operation – a = x + λ; the determining of the sign is performed by comparing whether the masked binary datum a is                         
                            ≤
                        
                     the mask λ without any processing of x).
	
	Regarding claim 17, Gama teaches all of the limitations of claim 16 as stated above. Further, Gama teaches wherein the circuit comprises a comparator (Paragraph [0218] “Figure 10 illustrates an example comparison circuit”).

	Regarding claim 18, Gama teaches all of the limitations of claim 16 as stated above. Further, Gama teaches wherein the masked binary datum is kept masked during the determination (paragraph [0247] the masked binary datum a is kept masked during the sign computation).

	Regarding claim 20, Gama teaches all of the limitations of claim 16 as stated above. Further, Gama teaches wherein the masked binary datum is masked by adding a mask to the unmasked binary datum (paragraph [0247] “a = x + λ” where the unmasked binary datum x is masked by the mask λ to generate the masked binary datum a).

	Regarding claims 8-10 and 12, they are directed to the circuit of claims 16-18 and 20 respectively. Claims 16-18 and 20 analysis applies equally to claims 8-10 and 12 respectively.
	Regarding claims 1, 2 and 4, they are directed to a method practiced by the processor of claims 16, 18 and 20 respectively. Claims 16, 18 and 20 analysis applies equally to claims 1, 2 and 4 respectively.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5-7, 11, 13-15, 19 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Gama in view of Hennessy et al. (NPL – “Computer Organization and Design: The Hardware/Software Interface, Fifth Edition”), hereinafter Hennessy.
Regarding claim 19, Gama teaches all the limitations of claim 16 as stated above.
Gama does not explicitly teach wherein the unmasked binary datum is negative in accordance with its most significant bit being equal to "1."
	However, on the same field of endeavor, Hennessy discloses a convention for representing signed binary numbers in a computer called two’s complement representation in which a most significant bit of “1” indicate a negative number and a most significant bit of “0” indicate a positive number (Hennessy page 75 paragraph 4-6).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Gama in view of Hennessy and represent the unmasked binary x in two’s complement representation in which a most significant bit of “1” indicate that the negative number is negative. 
The reason/motivation to do so is because the two’s complement representation is a more attractive alternative than other signed binary representation as it is much simpler to implement in hardware. The two’s complement representation has the advantage that all negative numbers have a 1 in the most significant bit. Consequently, hardware needs to test only this bit to see if a number is positive or negative (with the number 0 considered positive), and every computer today uses two’s complement binary representations for signed numbers (Hennessy pages 75-76).
Therefore, the combination of Gama as modified in view of Hennessy teaches wherein the unmasked binary datum is negative in accordance with its most significant bit being equal to "1."

Regarding claim 21, Gama teaches all of the limitations of claim 16 as stated above. 
Gama does not explicitly teach wherein the sign indicator bit is equal to "1" in accordance with the following condition being met:                         
                            (
                            
                                
                                    H
                                
                                
                                    M
                                
                            
                            +
                            C
                            
                                
                                    H
                                
                                
                                    M
                                
                            
                            *
                             
                            
                                
                                    2
                                
                                
                                    n
                                
                            
                            )
                             
                            ≥
                            (
                            M
                            H
                            +
                             
                            
                                
                                    2
                                
                                
                                    n
                                    -
                                    1
                                
                            
                            )
                        
                     where:
H_M is the masked binary datum;
"+" represents an addition operation;
CH_M is a carry digit that may appear during a masking operation of the masked binary datum H_M;
MH is the mask; and
n is a number of bits in the masked binary datum and the mask.
However, on the same field of endeavor, Hennessy discloses a convention for representing signed binary numbers in a computer called two’s complement representation in which a most significant bit of “1” indicate a negative number and a most significant bit of “0” indicate a positive number. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Gama in view of Hennessy and represent the unmasked binary x in two’s complement representation in which a most significant bit of “1” indicate that the negative number is negative. 
The reason/motivation to do so is because the two’s complement representation is a more attractive alternative than other signed binary representation as it is much simpler to implement in hardware. The two’s complement representation has the advantage that all negative numbers have a 1 in the most significant bit. Consequently, hardware needs to test only this bit to see if a number is positive or negative (with the number 0 considered positive), and every computer today uses two’s complement binary representations for signed numbers (Hennessy pages 75-76).
Therefore, the combination of Gama as modified in view of Hennessy teaches wherein the sign indicator bit is equal to "1" when the unmasked binary datum is negative.
Gama as modified in view of Hennessy does not explicitly teach wherein the sign indicator bit is equal to "1" in accordance with the following condition being met:                         
                            (
                            
                                
                                    H
                                
                                
                                    M
                                
                            
                            +
                            C
                            
                                
                                    H
                                
                                
                                    M
                                
                            
                            *
                             
                            
                                
                                    2
                                
                                
                                    n
                                
                            
                            )
                             
                            ≥
                            (
                            M
                            H
                            +
                             
                            
                                
                                    2
                                
                                
                                    n
                                    -
                                    1
                                
                            
                            )
                        
                     where:
H_M is the masked binary datum;
"+" represents an addition operation;
CH_M is a carry digit that may appear during a masking operation of the masked binary datum H_M;
MH is the mask; and
n is a number of bits in the masked binary datum and the mask.


However, Hennessy discloses the range of numbers that can be represented using 32 bits in two’s complement (Hennessy page 75 paragraph 4-6).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Gama in view of Hennessy using Hennessy and use 128-bit numbers such -6 for the unmasked binary data and 12 for the mask to generate a masked binary data equal to 6 using the formula disclosed by Gama using simple substitution. As disclosed in Hennessy, the numbers -6, 6 and 12 are within the range of 32-bit numbers and, therefore, are within the range of 128-bit numbers as well as it has a bigger range than 32-bit numbers. Therefore, one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable. The predictable result is a masked binary number generated by adding a mask to an unmasked 128-bit number. See MPEP 2141.III(B). As discussed, Gama disclosed that the number x is 128-bit. Furthermore, the comparison is performed in a bitwise manner and q128 is the result of the comparison or the most significant bit which implies that the mask and masked data are also 128-bit numbers. Using the formula of Gama, q128 would be equal to “1” indicating the sign bit of -6 is “1” since it is negative. Furthermore, adding -6 and 12 would generate a carry-bit of 1 in the 129th bit. Using 6 as H_M and 12 as MH in the formula above,                          
                            (
                            
                                
                                    H
                                
                                
                                    M
                                
                            
                            +
                            C
                            
                                
                                    H
                                
                                
                                    M
                                
                            
                            *
                             
                            
                                
                                    2
                                
                                
                                    n
                                
                            
                            )
                             
                            ≥
                            (
                            M
                            H
                            +
                             
                            
                                
                                    2
                                
                                
                                    n
                                    -
                                    1
                                
                            
                            )
                        
                     =                          
                            (
                            6
                            +
                            1
                            *
                             
                            
                                
                                    2
                                
                                
                                    128
                                
                            
                            )
                             
                            ≥
                            (
                            12
                            +
                             
                            
                                
                                    2
                                
                                
                                    127
                                
                            
                            )
                        
                     which is correct. 
Therefore, the combination of Gama as modified in view of Hennessy teaches wherein the sign indicator bit is equal to "1" in accordance with the following condition being met:                         
                            (
                            H
                            _
                            M
                            +
                            C
                            H
                            _
                            M
                            *
                             
                            
                                
                                    2
                                
                                
                                    n
                                
                            
                             
                            ≥
                            (
                            M
                            H
                            +
                             
                            
                                
                                    2
                                
                                
                                    n
                                    -
                                    1
                                
                            
                            )
                        
                     where: H_M is the masked binary datum; "+" represents an addition operation; CH_M is a carry digit that may appear during a masking operation of the masked binary datum H_M; MH is the mask; and n is a number of bits in the masked binary datum and the mask.

	Regarding claim 22, Gama teaches all of the limitations of claim 21 as stated above. Further, Gama teaches wherein the carry digit is equal to "1" in accordance with the following condition is met:                         
                            H
                            _
                            M
                            <
                            M
                            H
                        
                     (Gama paragraph [0247]; see also claim 21 example; CH_M = 1 since                         
                            H
                            _
                            M
                            =
                            a
                            =
                            6
                            <
                            M
                            H
                            =
                             
                            λ
                            =
                            12
                        
                    ).

Regarding claim 23, Gama teaches all of the limitations of claim 21 as stated above. Further, Gama as modified in view of Hennessy does not explicitly teach wherein the carry digit is equal to "0" in accordance with the following condition not being met:                         
                            H
                            _
                            M
                            <
                            M
                            H
                        
                    .
However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Gama in view of Hennessy use a number 128-bit number such 3 for the unmasked binary data to generate a masked binary data equal to 15 using the formula disclosed by Gama using simple substitution. As disclosed in Hennessy, the numbers 3, 12 and 15 are within the range of 32-bit numbers and, therefore, are within the range of 128-bit numbers as well as it has a bigger range than 32-bit numbers. Therefore, one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable. The predictable result is a masked binary number generated by adding a mask to an unmasked 128-bit number. See MPEP 2141.III(B). Using the formula of Gama, q128 would be equal to “0” indicating the sign bit of 3 is “0” since it is positive. Furthermore, adding 3 and 12 would generate a carry-bit of 0 in the 129th bit. Using 15 as H_M and 12 as MH in the formula above,                          
                            (
                            
                                
                                    H
                                
                                
                                    M
                                
                            
                            +
                            C
                            
                                
                                    H
                                
                                
                                    M
                                
                            
                            *
                             
                            
                                
                                    2
                                
                                
                                    n
                                
                            
                            )
                             
                            ≥
                            (
                            M
                            H
                            +
                             
                            
                                
                                    2
                                
                                
                                    n
                                    -
                                    1
                                
                            
                            )
                        
                     =                          
                            (
                            15
                            +
                            0
                            *
                             
                            
                                
                                    2
                                
                                
                                    128
                                
                            
                            )
                             
                            ≥
                            (
                            12
                            +
                             
                            
                                
                                    2
                                
                                
                                    127
                                
                            
                            )
                        
                     which is incorrect since 3 is not negative. Additionally,                         
                            H
                            _
                            M
                            <
                            M
                            H
                        
                     =                         
                            15
                            <
                            12
                        
                     is also not met because the carry bit is “0”. 
	Therefore, the combination of Gama as modified in view of Hennessy teaches wherein the carry digit is equal to "0" in accordance with the following condition not being met:                         
                            H
                            _
                            M
                            <
                            M
                            H
                        
                    .

Regarding claims 11 and 13-15, they are directed to the circuit of claims 19 and 21-23 respectively. Claims 19 and 21-23 analysis applies equally to claims 11 and 13-15 respectively.
	Regarding claims 3, and 5-7, they are directed to a method practiced by the processor of claims 19 and 21-23 respectively. Claims 19 and 21-23 analysis applies equally to claims 3 and 5-7 respectively.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mead (NPL – “Bit Manipulation”) discloses the range of values for 128-bit signed integers/numbers is -2127 to 2127-1 which is greater than -231 to 231-1 for 32-bit integers/numbers. Although not considered as prior art, both Hennessy and Mead discloses the same range for 32-bit numbers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlo Waje whose telephone number is (571)272-5767. The examiner can normally be reached 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.W./
Carlo WajeExaminer, Art Unit 2182                                                                                                                                                                                                        (571)272-5767




/JYOTI MEHTA/Supervisory Patent Examiner, Art Unit 2182